Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josue Villalta on 27 July 2022.

The application has been amended as follows: 

Full claim set with claim identifiers below:

Claims 3-8 and 13-18 have been cancelled.

(Currently amended)  A window assembly, comprising:
a polymer window frame comprising
a pair of jambs, each having one or more slots formed in a vertical front facing surface and a vertical side facing surface adjacent the vertical front facing surface thereof, the one or more slots including a slot in the vertical front facing surface and a slot in the vertical side facing surface defining an L-shaped opening in the vertical side facing surface, and
an astragal configured to extend between and interconnecting the pair of jambs at intermediate locations between a top end of the jambs and a bottom end of the jambs,  the astragal having one or more ends with a first cutout in a horizontal wall of the one or more end portions and a second cutout in a top wall of the one or more end portions that allow at least a portion of the one or more ends of the astragal to define an L-shaped portion that s through the slot in the vertical front facing surface and the slot in the vertical side facing surface of  when the astragal is attached to the jambs, so as to provide a horizontal joint between the vertical front facing surface of the jambs and the astragal to inhibit water ingress to an interior side of the window,
wherein the ends 
(Original)  The window assembly of claim 1, further comprising a glass unit carried by the window frame.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Original)  The window assembly of claim 1, wherein junctions between the astragal and the jambs excludes caulk.
(Original)  The window assembly of claim 1, wherein the window frame is made of vinyl.
(Currently amended)  A window assembly, comprising:
a 
a jamb having one or more slots formed in a vertical front facing surface and a vertical side facing surface adjacent the vertical front facing surface thereof, the one or more slots including a slot in the vertical front facing surface and a slot in the vertical side facing surface defining an L-shaped opening in the vertical side facing surface, and
an astragal configured to attach to the jamb, the astragal having an end portion configured to extend through the one or more slots in the jamb and into a hollow cavity of the jamb at an intermediate location between a top end of the jamb and a bottom end of the jamb, the end portion having a first cutout in a horizontal wall of the end portion and a second cutout in a top wall of the end portion that allow at least a portion of the end portion of the astragal to define an L-shaped portion that extends through the slot in the vertical front facing surface and the slot in the vertical side facing surface of the jamb and into the hollow cavity of the jamb when the astragal is attached to the jamb, so as to provide a horizontal joint between the vertical front facing surface of the jamb and the astragal to inhibit water ingress to an interior side of the window,
wherein the end portion of the astragal is configured to channel water into the hollow cavity of the jamb via the one or more slots in the jamb for draining of said water.
(Original)  The window assembly of claim 11, further comprising a glass unit carried by the window frame.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Original)  The window assembly of claim 11, wherein junctions between the astragal and the jamb excludes caulk.
(Original)  The window assembly of claim 11, wherein the window frame is made of vinyl.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a window assembly having the specifics of the slots of the jamb and the astragal of the window assembly (i.e. slot shape and location relevant to the jamb and astragal).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635